Owen, J.
(dissenting). The respondent brought an action against the appellant in the municipal court of Rock county to recover the possession of certain premises of which appellant was in possession as tenant from month to month, respondent claiming that the tenancy had been terminated in the manner prescribed by statute. A judgment of ouster was obtained in that court and the appellant appealed to the circuit court for Rock county. While the case was pending in that court and before it was reached for trial, the stipulation set forth in the statement of facts was entered into by the parties. The opinion holds that this stipulation was in effect a new leasing, and that subsequent to the signing of the stipulation the possession of appellant was lawful, permissive, and contractual. To this I cannot agree. The stipulation was made in the course of judicial proceedings. It provided for the entry of a judgment in accordance with respondent’s contentions. Appellant waived its right of appeal from that judgment and respondent waived his right to secure the issuance of a writ of restitution until the following April 1st. To my mind it is perfectly plain that appellant was defending that action for the purpose of retaining possession of the premises ; that it realized that it had no defense to the action and consented to the entry of judgment in the circuit court and waived its right of appeal ,: therefrom on condition that it should not be actually ousted from the premises until the 1st day of April following. Pur*120suant to the stipulation judgment was so entered, and the respondent refrained from procuring the issuance of a writ of restitution prior to- the 1st day of April.
In my opinion the effect and purpose of the stipulation was'to regulate the exercise of procedural rights belonging to the parties in the then pending action, and not to create new contractual relations. I can see no elements of a contract in this stipulation. To- my mind it does not amount to a new leasing. If a new leasing were intended, why enter the judgment in the original action? A much easier and more natural way of bringing about the result which the court ascribes to the stipulation would have been the execution of a new lease expiring by-its terms on the 1st day of April. If the possession of the appellant between the date of the judgment and the 1st day of April was under a new and different term, the judgment entered could not affect such holding. Its effect would be no more than to declare the possession of the appellant up to the rendition of the judgment unlawful, and so long as the defendant persisted in remaining in possession under the circumstances existing prior to the rendition of the judgment, a writ of restitution could issue on the judgment and possession of the premises restored to the respondent. If, however, the possession of the appellant after the rendition of the judgment was pursuant to a new leasing, manifestly that right of possession .could not be judicially ended except in a new and separate cause of action. Such plainly was not the intention of the parties. It seems plain to me that the purpose of the stipulation was to permit the appellant to remain in possession until the 1st day of April, which possession, however, should be of the same character as was its possession prior to the stipulation or the entry of judgment in circuit court. Knowing that appellant had the right of appeal, by which appellant’s possession could be prolonged much beyond the 1st of April, respondent agreed, that a writ of restitution would not be issued until the 1st of April, and that its issuance *121might be further stayed by the court upon a proper showing by the appellant. In my opinion, appellant’s position subsequent to the rendition of the judgment was of the same character as was its possession prior to that date, and that it became liable for treble damages up to April 1st.
Assuming that there was a new leasing by virtue of the stipulation, and that thereafter appellant’s possession of the premises was permissive and contractual, I think it is liable only for the reasonable rent of the premises. The relationship between the parties in that view of the case being contractual, the law implies a promise on the part of the lessee to pay the reasonable rental value of the premises and not to pay damages of the character allowed by the court.